UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Verso Paper Corp. (Exact name of registrant as specified in its charter) Delaware 001-34056 75-3217389 (State of Incorporation or Organization) (Commission File Number) (IRS Employer Identification Number) Verso Paper Holdings LLC (Exact name of registrant as specified in its charter) Delaware 333-142283 56-2597634 (State of Incorporation or Organization) (Commission File Number) (IRS Employer Identification Number) 6775 Lenox Center Court, Suite 400 Memphis, Tennessee 38115-4436 (Address, including zip code, of principal executive offices) (901) 369-4100 (Registrants’ telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Verso Paper Corp. þ Yes o No Verso Paper Holdings LLC þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Verso Paper Corp. þ Yes o No Verso Paper Holdings LLC þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Verso Paper Corp. Large accelerated filer o Accelerated filer o
